

115 HR 1467 IH: Seat Egress in Air Travel Act of 2017
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1467IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mr. Cohen (for himself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to prescribe regulations
			 establishing minimum standards for space for passengers on passenger
			 aircraft, and for other purposes.
	
 1.Short titleThis Act may be cited as the Seat Egress in Air Travel Act of 2017 or the SEAT Act of 2017. 2.Regulations relating to space for passengers on aircraft (a)Air carrier definedIn this section, the term air carrier means an air carrier (as defined in section 40102 of title 49, United States Code) that transports passengers by aircraft as a common carrier for compensation.
 (b)Regulations relating to space for passengers on aircraftNot later than 180 days after the date of the enactment of this Act, the Administrator shall prescribe regulations—
 (1)establishing minimum standards for space for passengers on passenger aircraft, including the size, width, and pitch of seats, the amount of leg room, and the width of aisles on such aircraft for the safety and health of passengers; and
 (2)requiring each air carrier to prominently display on the website of the air carrier the amount of space available for each passenger on passenger aircraft operated by the air carrier, including the size, width, and pitch of seats, the amount of leg room, and the width of aisles on such aircraft.
 (c)ConsultationsIn prescribing the regulations required under subsection (b), the Administrator shall consult with the Occupational Safety and Health Administration, the Centers for Disease Control and Prevention, passenger advocacy organizations, physicians, and ergonomic engineers.
			